DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/26/2018 has been fully considered. An initialed copy of said IDS is enclosed herein.

Drawings
The drawings filed 7/26/2018 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Similarly, claims 2, 3, 8, and 13 are held to be indefinite because it is unclear what test standard is utilized to measure the solution viscosity according to said claims.
With regards to claims 4 and 19, said claims are held to be indefinite because there is no antecedent basis for the term “the particle size distribution.”  Herein, the claims are interpreted to read “the polyamide-12 powder has a particle size distribution as follows:…”
	With regards to claim 5, said claim is held to be indefinite because of the two “or”s  at the end of the claims.  For examination purposes, the claim is understood to read….”metal nanoparticles, a conjugated polymer, or a combination thereof.” (similar to claim 14)
	With regards to claim 15, said claim is held to be indefinite because it is unclear under what test conditions the claimed elongation and tensile strength are determined.  Both elongation and tensile strength measurements are known to be highly dependent upon the conditions under which the tests are performed.  The tensile strength test is understood to be measured as described in ASTM D638.  Furthermore, elongation is understood to refer to elongation at break and also be measured as described n ASTM D 638 (0066 as published)> 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016-053245 (herein referred to as “Hewlett Packard”) in view of Baumann et al (US 2021/03115483).
Hewlett Packard teaches a 3-dimensional printing system comprising a fabrication bed with a build material, an inkjet applicator, a coalescing agent to be selectively introduced by the inkjet applicator onto the build material in the fabrication bed, and a radiation source to expose the coalescing agent and the build material in the fabrication bed to electromagnetic radiation (abstract; claim 1).  The build material may comprise polyamide 12 powder  (0015) with a particle size of 10-100um (0017) and a coalescing agent comprising carbon black pigment capable of absorbing electromagnetic radiation to produce heat (0033; claims 1 and 7).
Hewlett Packard does not explicitly teach the claimed polyamide 12-powder should be utilized.  However, Baumann teaches a material set, comprising a powder bed material (abstract), including a polyamide-12 powder (0054) having an average particle size from 20 um to 120 um (0035), wherein the polyamide-12 powder has a solution viscosity from 1.85 to 2.0 at room temperature (0038), and wherein the polyamide-12 powder includes greater than 80 meq/g carboxylic end groups and
less than 40 meq/g amino end groups (herein understood to be inherent to the ratio disclosed in 0021).  It would have been obvious to one of ordinary skill in the art to utilize the powder of Baumann in the 
	With regards to claims 2, 3, 8, and 13, the examiner takes the position said solution viscosity increases/changes are inherent to the polyamdie-12 taught in Baumann since the material is compositionally identical to the claimed material.
With regards to claims 4 and 9, Baumann teaches the particle size distribution of the polyamide-12 powder may meet the claimed limitation requiring the D50 is from 45 um to 70 um, D10 is from 20 um to 50 um, andD90 is from 75 um to 100 um (see examples).
	With regards to claims , 11, and 14, the carbon black pigment of Hewlett Packard is understood to read on the claimed energy carbon black pigment  and  near-infrared absorbing pigment.
With regards to claims 6 and 10, Baumann teaches the composition may further comprise sterically hindered phenols, herein understood to read on the claimed antioxidant material of claim 6. 
	With regards to claim 12, Hewlett Packard teaches the powder is used to make a part body comprising multiple layers of energy absorber and powder bed material fused together wherein the 
individual layer thicknesses from 20 um to 150 um.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20004-0102539 teaches a polyamide-12 powder composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/Primary Examiner, Art Unit 3649